DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Oh (KR101561800) in view of Foster (11,060,256), and further in view of Reissler (2004/0177557).
Claim 1: Oh discloses a system to prevent suicide attempts and accidental falls in bridges, viaducts and buildings comprising, at least one capture mechanism (Fig. 1; 10,20); an automation system (Para. [0019-0020]) and/or a remote control, but fails to disclose a rail system, and a cabinet.
Foster discloses a rail system (Fig. 1; 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oh to include a rail system, as taught by Foster, for the capture system to travel on.  
While, Oh and Foster both fail to disclose the system containing a cabinet, Reissler discloses a cabinet (Fig. 1; 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oh and Foster to include a cabinet, as taught by Reissler, to house the capture system in.  
Claim 2: Foster discloses the system according to claim 1, comprising at least one rail mounted on a side or front face of a structure (Fig. 1; 115, 135) comprising buildings, bridges and viaducts where the system is installed, parallel to a plane (Fig. 1; 115, 135; Col. 2, lines 10-14) whereon the buildings, bridges and viaducts sit.  
Claim 3: Foster discloses the system according to claim 1, wherein the system comprises a feature of transporting the capture mechanism (Fig. 1; 120; Col. 2, lines 10-14).  
Claim 4: Oh discloses the system according to claim 1, wherein the capture mechanism includes an inner container containing a net (Fig. 6; 20) made of a resilient and flexible material.  
Claim 7: Oh discloses the system according to claim 1, wherein the capture mechanism includes a plurality of metal profiles (Fig. 6; 3, 6) surrounding the net.  
Claim 9: Oh discloses the system according to claim 1, wherein the automation system includes a plurality of sensors and / or cameras (Para. [0020]) that detect the possibility of any suicidal action in an area protected by the system.
Claim 12: Reissler discloses the system according to claim 1, wherein the cabinet includes a lid (Fig. 7; 26), which enables an individual captured by the capture mechanism to be picked up by security officers.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Oh (KR101561800) in view of Foster (11,060,256), and further in view of Reissler (2004/0177557), and further in view of Yang (20100049367).
Claim 5: Oh, Foster and Reissler disclose the system according to claim 1, but fail to disclose a servo motor which provides movement by receiving a command from the automation system and / or the remote control.
However, Yang discloses a motor (Fig. 4; 29). While Yang does not specifically disclose a “servo motor” they do disclose a shaft motor. The examiner contends that the use of a shaft motor instead of a servo motor, as they are both very common motors to generate movement, would have yielded a predictable result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shaft motor, as taught by Yang, to generate movement of the capture mechanism.
14Claim 6: Yang discloses the system according to claim 1, wherein the capture mechanism includes a radio receiver (Para. [0035-0036]).  
While Yang does not specifically disclose a “radio receiver” they do disclose a control data transmission/reception unit (Fig. 4; 33), to transmit a signal to the capture unit. The examiner contends that the use of a “radio receiver” instead of a transmission/reception unit would have yielded a predictable result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transmission/reception unit, as taught by Yang, to transmit a signal to the capture mechanism.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635